COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
                                        NO. 2-08-292-CV
 
IN RE BLAKE MIRAGLIA                                                         RELATORS
AND GARY VANIER                                                                             
                                              ------------
                                    ORIGINAL
PROCEEDING
                                              ------------
                                MEMORANDUM
OPINION[1]
                                              ------------
The
court has considered relators=
petition for writ of mandamus and is of the opinion that relief should be
denied.  Accordingly, relators=
petition for writ of mandamus is denied. 
The court vacates its July 11, 2008 order staying the trial court=s June
2, 2008 order regarding documents tendered in camera in cause number
048-227636-07.  Having vacated our July
11, 2008 order, relators= July 22, 2008 AMotion
For Clarification Of The Court Of Appeals' Order Granting Temporary Relief
And/Or Motion For Further Temporary Relief@ is
denied as moot.
 
 




Relators
shall pay all costs of this original proceeding, for which let execution issue.
 
PER CURIAM
 
 
PANEL 
A:  HOLMAN and GARDNER, JJ. 
 
DELIVERED: 
July 23, 2008  




    [1]See
Tex. R. App. P. 47.4.